     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 1 of 12



COLIN M. RUBICH
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-Mail: Colin.Rubich@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 18-85-BLG-DLC

                         Plaintiff,            CR 18-149-BLG-DLC

           vs.                                 OFFER OF PROOF

 LARRY WAYNE PRICE JR., aka L.J. Price,

                        Defendant.



      The United States of America, represented by Assistant United States

Attorney Colin M. Rubich, files its offer of proof in anticipation of the change of

plea hearing set in this case on December 18, 2018.


                                          1
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 2 of 12



                                  THE CHARGE

      The defendant, Larry Wayne Price Jr., aka L.J. Price, is charged in CR 18-

85-BLG-DLC by information with three counts of wire fraud, in violation of 18

U.S.C. § 1343 and one count of conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h). In CR 18-149-BLG-DLC, the defendant is

charged by indictment with a three counts of false official statement in violation of

18 U.S.C. §1001(a)(2).

                              PLEA AGREEMENT

      There is a plea agreement in this case. Price will plead guilty to all four

counts in the superseding information in CR 18-85-BLG-DLC and count II of the

indictment in CR 18-149-BLG-DLC. The United States will dismiss the

indictment in CR 18-85-BLG-DLC and counts I and III of the indictment in CR

18-149-BLG-DLC at time of sentencing. The United States presented all formal

plea offers to Price in writing. The plea agreement entered into by the parties and

filed with the Court represents, in the government’s view, the most favorable offer

extended to the defendant. See Missouri v. Frye, 566 U.S. 133 (2012).




                                          2
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 3 of 12



                        ELEMENTS OF THE CHARGE

      In order for Price to be found guilty of the counts I-III contained in the

information, Wire Fraud, in violation of 18 U.S.C. § 1343, the United States must

prove each of the following elements beyond a reasonable doubt:

      First, the defendant knowingly devised a scheme or plan to defraud, or a
      scheme or plan for obtaining money or property by means of false or
      fraudulent pretenses, representations, or promises;

      Second, the statements made or facts omitted as part of the scheme were
      material; that is, they had a natural tendency to influence, or were capable of
      influencing, a person to part with money or property;

      Third, the defendant acted with the intent to defraud, that is, the intent to
      deceive or cheat; and

      Fourth, the defendant used, or caused to be used, an interstate wire
      communication to carry out or attempt to carry out an essential part of the
      scheme.

      In order for Price to be found guilty of the counts IV contained in the

information, conspiracy to commit money laundering, in violation of 18 U.S.C. §

1956(h), the United States must prove each of the following elements beyond a

reasonable doubt:


      First, there was an agreement between two or more people to commit
      certain offenses under 18 U.S.C. § 1956, to knowingly conduct and attempt
      to conduct financial transactions affecting interstate commerce, which
      transactions involved the proceeds of specified unlawful activity, that is,
      wire fraud; and;

                                          3
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 4 of 12




      Second, the defendant entered the agreement knowing of its objectives and
      intending to accomplish at least one of those objectives.

      In order for Price to be found guilty of count II contained in the indictment

in CR 18-149-BLG-DLC, false official statement, in violation of 18 U.S.C.

§1001(a)(2), the United States must prove each of the following elements beyond a

reasonable doubt:

      First, the defendant made a false statement;

      Second, the statement was made in a matter within the jurisdiction of the
      Federal Bureau of Investigation and the Internal Revenue Service;

      Third, the defendant acted willfully; that is, the defendant acted deliberately
      and with knowledge both that the statement was untrue and that his conduct
      was unlawful; and

      Fourth, the statement was material to the activities or decisions of the
      Federal Bureau of Investigation; that is, it had a natural tendency to
      influence, or was capable of influencing, the agency’s decisions or activities.

                                    PENALTY

      Each charge contained in the information carries a maximum penalty of

twenty years imprisonment, a $250,000 fine, three years of supervised release, and

a $100 special assessment. The charge in the indictment carries a maximum

penalty of five years imprisonment, a $250,000 fine, three years of supervised

release, and a $100 special assessment.


                                          4
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 5 of 12




                            ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:

      From approximately October of 2016 Until April of 2018, Larry Wayne

Price Jr. aka L.J. Price, embezzled approximately $20,321,134.00 total from three

companies: Ninety M, L.L.C., a Wyoming company consisting of several wealthy

investors looking to invest large sums in coal mining endeavors (“Ninety M”);

Three Blind Mice, LLC, another Wyoming company consisting of several wealthy

investors looking to invest large sums in coal mining endeavors (“Three Blind

Mice”); and Signal Peak Energy, a Montana company engaged in coal mining

activities (“Signal Peak”). During much of the scheme Price worked as Vice

President of Surface Activities at Signal Peak. Price also operated a private

business called 3 Solutions, LLC, (“3 Solutions”) that was involved in a variety of

activities related to coal mining, although its principle purpose was to supply

chemicals to Signal Peak.

      Price had developed a reputation in Billings and elsewhere as an expert in

coal mining. Based on this reputation, in the fall of 2016, Price convinced Three

Blind Mice to lend him $7,500,000.00, which he then stole. Price stated that 3

                                          5
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 6 of 12



Solutions, as a part of its business, had secured a contract with a Pennsylvania coal

company to install coal mining equipment. To complete the project, Price

claimed he needed $7,500,000.00 for expenses.

         Price proposed that Three Blind Mice lend him the $7,500,000.00, and in

repayment, he would pay Three Blind Mice $11,000,000.00 on January 31, 2018.

Three Blind Mice agreed, and Three Blind Mice and Price signed an unsecured

promissory note on the terms described above. The money was wired interstate

to 3 Solutions in several separate transactions. One of these interstate wires

occurred on October 6, 2016 between an account at First Interstate Bank in Casper,

Wyoming and an account at Rocky Mountain Bank in Billings Montana, and

represented the transfer of approximately $2,500,000.00.

       On January 31, 2018, Price defaulted on the loan. Later investigation

concluded that there was no contract between 3 Solutions and a Pennsylvania coal

mine and that none of the money lent to Price was used for such a contract.

Instead, Price merely misappropriated the $7,500,000.00 and spent it on unrelated

expenses.

       At the same time, in 2017, Price convinced Ninety M’s investors to allow

him to act as a representative of the company. In this capacity, Price was

principally supposed to help Ninety M purchase and develop a coal mining

                                          6
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 7 of 12



property located in Tazewell, VA and also help develop other coal related

ventures.

      On or about March 29, 2017, Ninety M had negotiated to buy a coal press

from a company called Seneca Coal Resources, LLC (“Seneca”). The cost of the

equipment and transportation costs totaled $1,075,000. To facilitate this deal,

Ninety M and Seneca Coal Resources, LLC used another company called Peters

Equipment Company (“PEC”) as an intermediary.           Price falsely told the

investors of Ninety M that the cost for the coal press was $2,400,000.00. Based

on this, Ninety M transferred $2,400,000.00 to PEC. PEC then sent the extra

$1,325,000.00, to an account for 3 Solutions controlled by Price and he

misappropriated the funds.

        Price defrauded Ninety M again on or about June 7, 2017. One of the first

duties Price had as a representative of Ninety M was to broker the sale of the coal

mining property in Tazewell, VA between the seller and Ninety M. The seller

eventually agreed to sell the property for $2,100,000.00 million dollars. After the

seller disclosed this to Price, Price falsely told the investors of Ninety M that the

purchase price for the property was $6,100,000.00. Based on this

misrepresentation, Ninety M transferred $6,100,000.00 to a law firm working for

Price. Price, with the law firm’s assistance, then transferred $2,100,000.00 to the

                                           7
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 8 of 12



seller and transferred the remaining $4,000,000.00 to an account Price controlled.

The property was deeded to a subsidiary company of Ninety M, but Ninety M

never received the actual sales contract. Instead, Ninety M received a transaction

summary from Price and the law firm that falsely claiming the cost of the property

was $6,100,000.00.

      On or about September 27, 2017, Price convinced Ninety M to transfer

another $2,900,000.00 to him, which he then embezzled. On this occasion, Price

claimed he was using the money to buy mining equipment for Ninety M. Price

claimed that his company 3 Solutions was in the business of buying and selling

heavy mining equipment and could purchase such equipment for significantly less

money than Ninety M could. Based on this, Ninety M transferred the money to 3

Solutions. Price never bought any mining equipment with these funds and simply

stole the money.

      On November 8, 2017, Price again convinced Ninety M to transfer

$1,800,000.00 to him. On this occasion, Price stated that he could, through 3

Solutions, purchase a specific piece of mining equipment and then sell it for a

significant profit to a company called Arcelor-Mittal. Price stated that, if Ninety

M loaned him the money to purchase the equipment, a he would give substantial

portion of the profit to Ninety M. Though the money was transferred to Price, he

                                         8
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 9 of 12



never purchased the equipment and absconded with the money. When the

investors of Ninety M later called Arcelor-Mittal, they were informed that Price

did not have an agreement to purchase anything from Arcelor-Mittal and that no

one at Arcelor-Mittal had any knowledge that such an agreement existed.

      On January 9, 2018, Price convinced Ninety M to transfer $300,000.00 to

him. On this occasion, Price stated that he had a buyer for a quantity of coal

belonging to Ninety M. To meet the buyer’s specifications for the coal, however,

Price claimed he needed to buy $300,000.00 of a different kind of coal to mix with

it. Upon later investigation, no buyer for this coal existed and Price did not buy

$300,000.00 worth of coal. Instead, he simply stole the money.

       In total, Price solicited approximately $13,500,000.00 from Ninety M of

which $10,475,000.00 was fraud. As a part of this scheme, on July 3, 2017, Price

initiated an interstate wire between an account at Summit Community Bank in

West Virginia and an account at Rocky Mountain Bank in Billings Montana which

represented the transfer of approximately $3,990,000.00.

      While these events were occurring, Price was still employed by Signal Peak

as the Vice President of Surface Operations through much of 2017. In March

2017, Price fraudulently induced Signal Peak to purchase equipment related to coal

mining from Peters Equipment Company (“PEC”), knowing that PEC would not

                                         9
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 10 of 12



actually provide the purchased equipment to Signal Peak. PEC then funneled the

money back to Price through a bank account in Montana registered to 3 Solutions.

This scheme defrauded Signal Peak of approximately $2,396,134.00. As a part of

this scheme, on March 30, 2017, Price initiated an interstate wire between an

account at Stockman Bank in Billings, Montana and an account at First Century

Bank in Bluefield, West Virginia, which represented the transfer of approximately

$750,000.00.

      From October 2016 until April of 2018, Price, in concert and conspiring

with several other individuals known to the government, routinely conducted

financial transactions designed to mask the fraudulent nature of the $20,321,134.00

that Price had stolen. Some of these transactions included bank accounts

controlled by Three Solutions and the transactions were designed to make it appear

that Price and Three Solutions had received these funds as the result of legitimate

business activities.

        In April of 2018, the investors of Ninety M began to question some of the

transactions Price had been involved in, and had confronted Price about them on

the phone. By this time, Price had returned to Virginia, where he was originally

from, and was residing there. Around April 18, 2018, Price discovered that

Ninety M was sending some presentatives to confront him about the fraudulent

                                         10
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 11 of 12



transactions, and he decided he needed to find somewhere to hide. Price

contacted a woman he knew and eventually agreed to hide at a house that the

woman had rented.

      On April 18, 2018, Price’s wife reported him missing to authorities in

Virginia. Local law enforcement was mobilized. Late that night, Price was

spotted by a driver standing on the side of a road in Gratton, VA. He was taken

to a hospital for treatment and released.

      Price was subsequently questioned by several law enforcement agencies. In

these statements, Price falsely claimed he had been kidnapped by men who may

have been associated with an outlaw motorcycle gang. One of these statements

was given to the Federal Bureau of Investigation and the Internal Revenue Service

on April 20, 2018.

      Specifically on April 20, 2018, Price stated he had been approached by an

unknown man who discussed the possibility of selling a motorcycle to Price.

Price stated he agreed to meet this man at a park and ride. Price stated that when

he went to the park and ride the unknown man arrived with a windowless van and

accompanied by another unknown male who pointed a gun at him. Price claimed

the second man then applied a rag with chemicals on it to Price’s face that caused

him to be disoriented.    Price then stated that the men took him to an unknown

                                            11
     Case 1:18-cr-00085-DLC-TJC Document 45 Filed 12/17/18 Page 12 of 12



location where he sat in a dark room on the floor for a period of time. Price stated

the men eventually applied the chemical rag to his face again, and he then

remembered the men threatening him and throwing him out of the moving van

onto the side of road.

      As Price then knew, none of these statements where true. Nor were any of

the other statements he gave to law enforcement about his supposed abduction at

this time. Price was not kidnapped by anyone at any time. These false

statements were material as they cost the government significant resources to

investigate and hampered the investigation into Price’s own wrongdoing.

      DATED this 17th day of December, 2018.

                                      KURT G. ALME
                                      United States Attorney

                                      /s/ Colin M. Rubich
                                      COLIN M. RUBICH
                                      Assistant U.S. Attorney




                                        12
